Case 1:17-cv-00265-JJM-PAS Document 87 Filed 11/02/18 Page 1 of 9 PageID #: 3350



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


   DR. DAMIAN MEDICI,

                 Plaintiff

  v.                                                   Civil Action No. 1:17-cv-00265-M-PAS

   LIFESPAN CORPORATION,
   RHODE ISLAND HOSPITAL, and
   MICHAEL SUSIENKA,

                 Defendants.


   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE CERTAIN
          EXHIBITS AND CERTAIN ASSERTED UNDISPUTED FACTS

        Defendants Lifespan Corporation, Rhode Island Hospital and Michael Susienka

 (“Defendants”) submit this memorandum in opposition to Plaintiff’s Motion to Strike Certain

 Exhibits and Certain Asserted Undisputed Facts [Dkt. No. 84].

        By his motion, Plaintiff seeks to strike certain exhibits, currently under seal, relating to

 Harvard Medical School’s (“Harvard”) investigation into allegations of research misconduct by

 Plaintiff when he was affiliated with and/or employed by Harvard (the “Harvard Documents”),

 and certain assertions of fact contained in Defendants’ Statement of Undisputed Material Facts

 (“SUMF”) that relate to those documents and that investigation (the “Harvard Facts”). [Dkt. No.

 84.] Plaintiff asserts that the Court should strike the Harvard Documents and Facts on the

 grounds that they are irrelevant, confidential and constitute hearsay. In fact, the Harvard

 Documents and Facts are relevant to numerous claims and issues raised by Plaintiff’s Second

 Amended Complaint [Dkt. No. 58] (the “Complaint”), are not confidential under any applicable

 law (and can be sealed to the extent they are deemed confidential and not already sealed) and do

 not constitute hearsay.

                                                  1
Case 1:17-cv-00265-JJM-PAS Document 87 Filed 11/02/18 Page 2 of 9 PageID #: 3351



                                          BACKGROUND

        Plaintiff began his graduate career at Harvard in 2002, earned his Ph.D. from Harvard in

 2008, and worked in various labs at Harvard through 2012, when he joined RIH. As discussed in

 detail in Defendants’ Motion for Summary Judgment [Dkt. No. 74], in March 2014, Defendant

 Susienka brought forward allegations regarding image duplication in certain of Plaintiff’s

 published articles and unpublished manuscripts to Lifespan’s Research Integrity Officer (“RIO”).

 The articles identified by Susienka were all published while Plaintiff was affiliated with Harvard;

 the manuscript was submitted for publication while Plaintiff was affiliated with RIH.

        Lifespan reviewed Susienka’s allegations and determined that Lifespan should

 investigate whether the allegations constituted research misconduct. However, following

 discussions among Lifespan, Harvard and the Office of Research Integrity, the allegations

 relating to the articles published while Plaintiff was affiliated with Harvard were referred to

 Harvard for review. Lifespan proceeded to investigate the remaining allegations. Lifespan’s

 investigation resulted in a finding of research misconduct with respect to three of four

 allegations. As part of its investigation, Lifespan considered the allegations that had been

 referred to Harvard for purposes of evaluating the credibility of Plaintiff’s “clerical error”

 defense, although Lifespan made no findings with respect to those allegations. For its part,

 Harvard has completed its inquiry with respect to the allegations referred by Lifespan, finding

 that the images at issue in each allegation were duplicates and that an investigation was

 warranted into whether those instances of image duplication constituted research misconduct.

 That investigation is on-going.

        Plaintiff’s Complaint asserts a series of claims arising out of Lifespan’s inquiry and

 investigation of the allegations initially brought forward by Susienka. Plaintiff alleges that



                                                   2
Case 1:17-cv-00265-JJM-PAS Document 87 Filed 11/02/18 Page 3 of 9 PageID #: 3352



 Lifespan did not have “jurisdiction” to review any of the allegations because the research

 underlying the articles and the manuscript was performed while he was at Harvard. See, e.g.,

 Compl. ¶¶ 47, 68. He also alleges that the allegations of image duplication brought forward by

 Susienka were defamatory and that Lifespan’s RIO violated its Research Misconduct Policy by

 crediting those allegations. Compl. ¶¶ 45, 51, 52. Plaintiff alleges that, to the extent the images

 at issue were duplicates, the duplication was the result of clerical error. Compl. ¶ 154.

        During discovery, Defendants requested that Plaintiff produce documents in his

 possession relating to Harvard’s investigation. Plaintiff refused to produce those documents on

 the basis of relevance and confidentiality, leading to an October 24, 2017 telephonic conference

 with the Court. At the conference, the Court ordered Plaintiff to produce the Harvard

 documents, but agreed that the parties could seek entry of a protective order. The parties filed a

 joint motion for entry of a Protective Order [Dkt. No. 61] and the Court entered the Protective

 Order on October 30, 2017.

        Plaintiff produced documents relating to the Harvard investigation on November 10,

 2017. Plaintiff designated all of the documents as “confidential” pursuant to the protective order.

 Discovery continued thereafter. During his deposition, the Plaintiff answered numerous

 questions regarding the Harvard inquiry. Plaintiff’s counsel did not designate any of the

 deposition transcript as confidential.

                                           ARGUMENT

 I.     THE HARVARD DOCUMENTS ARE SQUARELY RELEVANT TO
        PLAINTIFF’S CLAIMS AND DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT.

        This is a case about Plaintiff’s alleged research misconduct –– misconduct that spanned

 Plaintiff’s career at Harvard and RIH. Plaintiff would like this case to be only about whether

 Defendants Lifespan and RIH’s investigation into that misconduct conformed to Lifespan’s

                                                  3
Case 1:17-cv-00265-JJM-PAS Document 87 Filed 11/02/18 Page 4 of 9 PageID #: 3353



 Research Misconduct Policy and the federal research misconduct regulations, without any

 reference to the merits of the matters investigated. But that is not the case that Plaintiff brought.

 Because this case necessarily addresses whether Plaintiff engaged in research misconduct and

 whether the allegations asserting as much were made and investigated in good faith, the Harvard

 Documents –– which address half of those allegations –– are squarely relevant. The following is

 a non-exhaustive list of reasons why the documents are relevant.

        First, Plaintiff’s Complaint includes a claim for defamation, which asserts, among other

 things, that allegations of image duplication brought forward by Defendant Susienka in March

 2014 were defamatory, and that statements made during the course of the review of those

 allegations were similarly defamatory. Of course, a claim for defamation necessarily fails if the

 allegedly defamatory statements were true or if the statements are subject to a qualified privilege

 and were made without malice. See Burke v. Gregg, 55 A.3d 212, 218 (R.I. 2012)(“To prevail in

 a defamation action, a plaintiff must prove: ‘(a) a false and defamatory statement concerning

 another; (b) an unprivileged publication to a third party; (c) fault amounting at least to

 negligence on the part of the publisher; and (d) damages, unless the statement is actionable

 irrespective of special harm.”); Avilla v. Newport Grand Jai Alai LLC, 935 A.2d 91, 96 (R.I.

 2007) (plaintiff must show express malice to overcome qualified privilege). The allegations

 brought forward by Susienka and reviewed by Lifespan’s Inquiry Committee included

 allegations that were subsequently referred to Harvard for review. Therefore, Harvard’s review

 of those allegations, and its determination that the images identified by Susienka were duplicates

 and that an investigation into whether such duplication constitutes research misconduct was

 merited, are directly relevant to whether Susienka’s allegations were true and/or asserted with the

 malice necessary to overcome applicable qualified privilege.



                                                   4
Case 1:17-cv-00265-JJM-PAS Document 87 Filed 11/02/18 Page 5 of 9 PageID #: 3354



        Second, Plaintiff claims –– and claimed throughout Lifespan’s inquiry and investigation

 –– that he did not engage in research misconduct, and that any image duplications that occurred

 were the result of clerical error. Plaintiff has offered the same explanation in the course of

 Harvard’s inquiry and investigation into numerous instances of image duplication by Plaintiff.

 Lifespan found that Plaintiff’s explanation of clerical error was not credible. Harvard has

 questioned the credibility of Plaintiff’s explanation, although its investigation continues. The

 evidence collected by and conclusions reached by Harvard regarding the credibility of Plaintiff’s

 explanation are thus directly relevant to whether that same explanation –– offered to Lifespan ––

 could or should have been believed.

        Third, Defendants’ Motion for Summary Judgment argues that Plaintiff’s claim for

 breach of the Lifespan Research Misconduct Policy fails because, among other reasons, Plaintiff

 cannot establish that that the outcome of Defendants’ inquiry and investigation would have been

 any different had those alleged breaches not occurred (assuming, solely for purposes of

 Defendants’ Motion, that they occurred at all). The fact that Harvard’s inquiry committee found

 that an investigation was warranted with respect to many of the very same allegations that were

 reviewed by Lifespan’s inquiry committee is directly relevant to this argument.

        For all of these reasons, among others, the Harvard documents are directly relevant to

 Plaintiff’s claims and whether they can withstand Defendants’ Motion for Summary Judgment.

 II.    THE HARVARD DOCUMENTS ARE NOT CONFIDENTIAL UNDER THE
        RESEARCH MISCONDUCT REGULATIONS.

        Plaintiff asserts that the Harvard Documents and Facts are confidential under 42 C.F.R.

 Part 93, the federal regulations that govern institutional research misconduct investigations and

 therefore should be struck. Part 93 contains a single provision regarding confidentiality, 42




                                                  5
Case 1:17-cv-00265-JJM-PAS Document 87 Filed 11/02/18 Page 6 of 9 PageID #: 3355



 C.F.R. § 93.108. Contrary to Plaintiff’s assertion, this regulation does not render the documents

 at issue confidential.

         Section 93.108 states, in its entirety:

         (a)      Disclosure of the identity of respondents and complainants in
                  research misconduct proceedings is limited, to the extent possible,
                  to those who need to know, consistent with a thorough, competent,
                  objective and fair research misconduct proceeding, and as allowed
                  by law. Provided, however, that:

                  (1) The institution must disclose the identity of respondents and
                  complainants to ORI pursuant to an ORI review of research
                  misconduct proceedings under § 93.403.

                  (2) Under § 93.517(g), HHS administrative hearings must be open
                  to the public.

         (b)      Except as may otherwise be prescribed by applicable law,
                  confidentiality must be maintained for any records or evidence
                  from which research subjects might be identified. Disclosure is
                  limited to those who have a need to know to carry out a research
                  misconduct proceeding.

 (Emphasis added.)

         Thus, by its terms, the regulation only applies to the identity of the respondent and

 complainant, and only then “to the extent possible.” Here, it was Plaintiff who made the identity

 of the respondent and the complainant publically known through the filing of the Complaint.

 Once that information was made public by the Plaintiff, the regulation no longer applies.1

         Plaintiff could argue that his Complaint only disclosed his identity as the subject of the

 Lifespan research misconduct investigation, not the Harvard investigation. But such an

 argument would be disingenuous at best. First, Plaintiff’s Complaint asserts in numerous places

 that the allegations brought forward by Susienka involved work performed at Harvard, thereby




 1
  Plaintiff was apparently unconcerned about the confidentiality requirements of Section 93.108 when he filed the
 Complaint, which identified Susienka as the complainant.

                                                         6
Case 1:17-cv-00265-JJM-PAS Document 87 Filed 11/02/18 Page 7 of 9 PageID #: 3356



 suggesting that any allegation of research misconduct should have been investigated by Harvard,

 as opposed to Lifespan. Of course, this is precisely what occurred with respect to several of the

 allegations initially received by Lifespan. Second, Plaintiff himself has filed documents,

 including in Opposition to Defendants’ Motion for Summary Judgment, that identify him as a

 subject of an investigation by Harvard. Plaintiff’s Statement of Additional Material Facts

 (“SAMF”) [Dkt. No. 83], ¶ 318 and Exs. 83 and 100.

        Furthermore, the mere fact that information may be confidential has no bearing on the

 admissibility of such information. In the event the Court determines that the Harvard documents

 are entitled to protection, there is a simple solution –– the Harvard Documents and Facts can be

 sealed (as has already occurred in the case of the Harvard Documents). There is no basis, given

 the direct relevance of the Harvard Documents and Facts, for striking them.

 III.   THE HARVARD DOCUMENTS ARE NOT HEARSAY.

        Lastly, Plaintiff argues that the Court should strike the Harvard Documents and Facts as

 hearsay because Defendants are using the documents to argue that Harvard “credited the

 allegations to some degree.” While true, this does not render the Harvard Documents and Facts

 hearsay. Hearsay is an out-of-court statement offered for the proof of the matter asserted. Fed.

 R. Evid. 801(c). Defendants are relying on the Harvard Documents as evidence that allegations

 brought forward by Susienka were referred to Harvard, that Harvard conducted an inquiry into

 those allegations and made certain findings. See, e.g., SUMF ¶ 151 (“On September 18, 2014,

 Lifespan officially referred allegations involving duplicate and/or manipulated images . . . to

 Harvard”); ¶ 155 (stating that Plaintiff claimed that the duplicate images reviewed by Harvard

 were the result of clerical error); ¶ 158 (stating that the Harvard Inquiry Report found that

 evidence was sufficient to warrant an investigation into Plaintiff’s alleged image duplication).

 Plaintiff is not relying on the documents for the “truth of the matter asserted,” only that the

                                                   7
Case 1:17-cv-00265-JJM-PAS Document 87 Filed 11/02/18 Page 8 of 9 PageID #: 3357



 events in question occurred, i.e. that the allegations were in fact referred, that Harvard conducted

 an inquiry and made certain findings as part of that inquiry. Indeed, with respect to some of the

 statements Plaintiff objects to as hearsay, Defendants believe the truth to be the opposite of what

 the statements assert (for example Plaintiff’s statement to Harvard that the image duplications at

 issue were the result of clerical error). As for the whether the images investigated by Harvard

 were in fact duplicates, Defendants are relying on the testimony of their expert, Mike Rossner,

 Ph.D., and not the Harvard Documents or the Harvard Facts.

        Finally, documents arising from employment-based investigations do not constitute

 hearsay where they are offered to establish the mindset of the employer that acted upon the

 outcome of the investigation. See, e.g., Roja-Ramirez v. BMJ Foods, Inc., No. 09-1593, 2011

 WL 693621, at *4 (D.P.R. Feb. 24, 2011) (holding that documents generated during employment

 investigation were not hearsay because they were “not offered to prove any particular version of

 the alleged incidents, but to demonstrate the steps [the employer] took and what information it

 received during its investigation”). The same holds true with regard to Lifespan in the context of

 a research misconduct investigation.

        In sum, the Harvard Documents and Facts are not hearsay, and Plaintiff’s Motion to

 Strike should be denied in its entirety.




                                                  8
Case 1:17-cv-00265-JJM-PAS Document 87 Filed 11/02/18 Page 9 of 9 PageID #: 3358



  Dated:      November 2, 2018
                                                        /s/ Rachel M. Wertheimer
                                                        Rachel M. Wertheimer, BBO # 625039
                                                        VERRILL DANA LLP
                                                        One Portland Square
                                                        P.O. Box 586
                                                        Portland, Maine 04112-0586
                                                        (207) 774-4000
                                                        rwertheimer@verrilldana.com

                                                        and

                                                        Paul W. Shaw, BBO # 455500
                                                        VERRILL DANA, LLP
                                                        One Boston Place, Suite 1600
                                                        Boston, MA 02108
                                                        (617) 309-2600
                                                        pshaw@verrilldana.com

                                                        DEFENDANTS LIFESPAN
                                                        CORPORATION, RHODE ISLAND
                                                        HOSPITAL and MICHAEL SUSIENKA


                                 CERTIFICATE OF SERVICE

          I hereby certify that on November 2, 2018, I electronically filed this document with the
 Clerk of Court using the CM/ECF System, which I understand will send notification of the filing
 to all counsel of record.
                                                       /s/ Rachel M. Wertheimer
                                                       Rachel M. Wertheimer




                                                 9
 12239234_1
